EX-99.12 exhibit99-1.htm PRESS RELEASE DATED October 24,2007 FOR IMMEDIATE RELEASE BroadVision Contact: Ella Shum Interim Vice President, Worldwide Marketing 650-331-1000 ir1@broadvision.com BroadVision Announces ProfitableThird Quarter 2007 Results REDWOOD CITY, CALIF. October 24, 2007 BroadVision, Inc. (OTCBB: BVSN), a global provider of e-business solutions, today reported financial results for its third quarter ended September 30, 2007.Revenues for the third quarter were $12.8 million, compared with revenues of $13.3 million for the second quarter ended June 30, 2007 and $13.6 million for the comparable quarter of 2006. License revenue for the third quarter was $5.3 million versus $5.5 million in the prior quarter and $4.8 million in the comparable quarter of 2006.The majority of the third quarter license revenue was generated from the company's core Commerce and Portal solutions from customers including Siemens, DSG Retail, Epson, Alstom and several other brand name global customers. In the third quarter of 2007, BroadVision posted net income on a U.S. Generally Accepted Accounting Principles ("GAAP") basis of $5.5 million, or $0.05 per basic and diluted share, as compared with GAAP net income of $8.4 million, or $0.08 per share, for the second quarter of 2007 and GAAP net income of $5.4 million, or $0.08 per basic and diluted share, for the third quarter of 2006. Pro forma net income for the third quarter of 2007 was $6.7 million, or $0.06 per basic anddiluted share, compared with a pro forma net income of $5.9 million, or $0.06 per basic share and $0.05 per diluted share, in the second quarter of 2007 and a pro forma net income of $4.0 million, or $0.06 per basic and diluted share, in the third quarter of 2006.These pro forma results exclude restructuring charges, stock compensation expense under SFAS 123R, and revaluation of warrant liabilities.A reconciliation of these pro-forma figures to GAAP net income figures is included in a table on the attached financial statements. The Company believes its pro forma results provide useful information because they reflect the Company's financial performance excluding certain charges, credits, gains and losses that the Company believes are not indicative of its ongoing operations. As of September 30, 2007, the company had a cash balance of $50.7 million, representing a $4.5 million, or 10%, increase over the June 30, 2007 balance of $46.2 million and a 37% increase from the year's starting cash position of $37.0 million, due primarily to positive cash flow generated from operations. The Company formally released BroadVision 8.1TM on time at the end of the third quarter, a major milestone in completing the Company's new K2 (Kona * Kukini)TM e-business solution sets. The official launch of BroadVision 8.1TM is scheduled for November 8, 2007 during BVUG'2007 (BroadVision User Group Conference 2007).Furthermore, the Company successfully launched BroadVision OnDemand, Inc. (BVOD) and its flagship CHRMTM on-demand offering on August 2, 2007 at Beijing for the China market.BVOD plans to launch CHRMTM in other major world markets in early first quarter 2008. "Our team continues to deliver solid numbers according to our bottom line-driven business plan," said Dr. Pehong Chen, President and CEO, BroadVision."With all three new products e-MerchandisingTM, CHRMTM, and BroadVision 8.1TM now in general release, we will accelerate our go-to market efforts in sales and marketing to ensure their market success." Conference Call Information BroadVision management will host a conference call today, Wednesday October 24, 2007, at 2:00 p.m. PST. The conference call may be accessed by dialing: 1-866-463-5401 pin code 371392#. Callers outside the North America should call 1-212-457-9857 to be connected. A web replay will also be available following the call on the company's website until it releases its third quarter 2007 financial results. About BroadVision Driving innovation since 1993, BroadVision is a global provider of e-business solutions. Our modular applications and agile toolsets, built on a robust framework for personalization and self-service, power mission-critical web initiatives that deliver unparalleled value to diverse customers worldwide. Hundreds of organizations, serving over 50 million registered users including Baker Hughes, BioRad Laboratories, Citibank,Ferrari, Hilti, Iberia and Vodafone rely on BroadVision as their platform of choice for e-business. For more information about BroadVision, Inc., call 650-331-1000, email ir1@broadvision.com or visit www.broadvision.com. ### BroadVision is a trademark or registered trademark of BroadVision, Inc. in the United States and other countries. Information Concerning Forward-Looking Statements Information in this release that involves expectations, beliefs, hopes, plans, intentions or strategies regarding the future are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, which forward-looking statements involve risk and uncertainties. All forward-looking statements included in this release, including, but not limited to, BroadVision's continued execution in accordance with its strategic roadmap and the timing and success of product launches, are based upon information available to BroadVision as of the date of this release, and BroadVision assumes no obligation to update or correct any such forward-looking statements. These statements are not guarantees of future performance and actual results could differ materially from BroadVision's current expectations. Various factors and risks associated with BroadVision's business are discussed in its most recent annual report on Form 10-K and in BroadVision's quarterly reports on Form 10-Q as filed with the Securities and Exchange Commission. BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) September30 December 31 2007 2006 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 50,735 $ 37,003 Other current assets 9,765 12,211 Total current assets 60,500 49,214 Goodwill 25,066 25,066 Other non-current assets 2,325 2,662 Total assets $ 87,891 $ 76,942 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities $ 27,051 $ 30,259 Other non-current liabilities 2,817 3,429 Total liabilities 29,868 33,688 Total stockholders' equity 58,023 43,254 Total liabilities and stockholders' equity $ 87,891 $ 76,942 BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (unaudited) Three Months Ended NineMonths Ended September30, September30, 2007 2006 2007 2006 Revenues: Software licenses $ 5,280 $ 4,750 $ 16,508 $ 11,259 Services 7,476 8,835 22,261 27,679 Total revenues 12,756 13,585 38,769 38,938 Cost of revenues: Cost of software licenses 3 22 37 226 Cost of services 2,102 2,729 6,710 10,283 Total cost of revenues 2,105 2,751 6,747 10,509 Gross profit 10,651 10,834 32,022 28,429 Operating expenses: Research and development 2,283 2,766 7,422 7,802 Sales and marketing 1,898 1,761 5,748 6,124 General and administrative 1,705 2,429 4,250 7,406 Restructuring charge (credit) 260 (1,878 ) 845 (1,403 ) Total operating expenses 6,146 5,078 18,265 19,929 Operating income 4,505 5,756 13,757 8,500 Other income (expense), net 538 (163 ) (2,484 ) (55) Income before provision for income taxes 5,043 5,593 11,273 8,445 Benefit from (Provision for) income taxes 419 (228 ) 133 (449 ) Net income $ 5,462 $ 5,365 $ 11,406 $ 7,996 Basic income per share $ 0.05 $ 0.08 $ 0.11 $ 0.13 Diluted income per share $ 0.05 $ 0.08 $ 0.10 $ 0.13 Shares used in computing: Weighted average shares-basic 108,253 69,489 107,454 60,630 Weighted average shares-diluted 111,577 69,489 110,426 60,630 BROADVISION,INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended NineMonths Ended Sep. 30 Jun. 30 Sep. 30 Sep. 30 Sep. 30 2007 2007 2006 2007 2006 Revenues: Software licenses $ 5,280 $ 5,494 $ 4,750 $ 16,508 $ 11,259 Services 7,476 7,774 8,835 22,261 27,679 Total revenues 12,756 13,268 13,585 38,769 38,938 Cost of revenues: Cost of software licenses 3 22 22 37 226 Cost of services 2,038 2,159 2,729 6,536 10,283 Total cost of revenues 2,041 2,181 2,751 6,573 10,509 Gross profit 10,715 11,087 10,834 32,196 28,429 Operating expenses: Research and development 2,163 2,373 2,766 7,069 7,802 Sales and marketing 1,831 1,713 1,762 5,545 6,125 General and administrative 1,640 1,420 2,168 4,071 6,837 Total operating expenses 5,634 5,506 6,696 16,685 20,764 Pro forma operating income 5,081 5,581 4,138 15,511 7,665 Other income, net 1,218 584 154 2,434 648 Pro forma income before provision for income taxes 6,299 6,165 4,292 17,945 8,313 Benefit from (Provision for) income taxes 419 (230 ) (228 ) 133 (449 ) Pro forma net income $ 6,718 $ 5,935 $ 4,064 $ 18,078 $ 7,864 Basic pro forma net income per share $ 0.06 $ 0.06 $ 0.06 $ 0.17 $ 0.13 Diluted pro forma net income per share $ 0.06 $ 0.05 $ 0.06 $ 0.16 $ 0.13 Shares used in computing basic pro forma net income per share 108,253 107,424 69,489 107,454 60,630 Shares used in computing diluted pro forma net income per share 111,577 111,035 69,489 110,426 60,630 BROADVISION,INC. AND SUBSIDIARIES RECONCILIATION OF U.S. GAAP TO PRO FORMA NET INCOME (unaudited, in thousands) Three Months Ended NineMonths Ended Sep. 30 Jun. 30 Sep30 Sep. 30 Sep. 30 2007 2007 2006 2007 2006 Netincome, U.S. generally accepted accounting principles $ 5,462 $ 8,440 $ 5,365 $ 11,406 $ 7,996 Pro forma adjustments: Restructuring charges (credit) 260 306 (1,878 ) 844 (1,403 ) SFAS 123R Expense [2] 316 293 260 909 568 Revaluation of warrants liabilities [1] 680 (3,104 ) 317 4,919 703 Pro forma net income $ 6,718 $ 5,935 $ 4,064 $ 18,078 $ 7,864 [1] Included as a component of other income, net, for each period presented. [2] Included as a component of cost of service and operating expense for each period presented.
